Order of the Surrogate’s Court of Suffolk County denying an application for adoption reversed on the law, without costs, and the matter remitted to the said court for decision on the merits, as provided by section 114 of the Domestic Relations Law. While the divorced parent’s consent to the adoption may not be required (Domestic Relations Law, § 111), the Surrogate may direct that notice of the application be served upon him (Domestic Relations Law, § 112, subd. 6). The divorced parent may upon the hearing of such application acquaint the Surrogate with such information the parent may have as will aid the Surrogate in determining whether the moral and temporal interests of the foster child will be promoted by the adoption. Under the 'facts in this case, whether or not the divorced parent abandoned the child is of no consequence. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.